DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation a “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Examiner suggests amending claims to recite a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being unpatentable over Postoaca (US Pub. No. 2013/0097529 A1).
In respect to Claim 1, Postoaca teaches:
a computing device comprising: one or more computer readable storage media; one or more processors operatively coupled with the one or more computer readable storage media; and program instructions stored on the one or more computer readable storage media that, when executed by the one or more processors, direct the computing device to at least: cause display of multiple personas in a user interface of a personal information management application, wherein each of the multiple personas corresponds to a persona identity, and wherein the persona identity corresponds to two or more contacts represented in two or more contact sources; (Postoaca illustrates [FIG. 2] display of multiple personas corresponding to multiple contact sources.)
subsequent to a selection in the user interface of a persona of the multiple personas: identify the persona identity corresponding to the persona; (Postoaca teaches [0072] identification of personas.)
and obtain contact information associated with the persona identity from the two or more contacts represented in the two or more contact sources; (Postoaca teaches [0072] obtaining contact information.)
and cause display of the contact information obtained from the two or more contact sources in the user interface (Postoaca illustrates [FIG. 2] display of contact information from multiple sources.)

As per Claim 2, Postoaca teaches:
wherein the contact information comprises a first email address obtained from a first contact source of the two or more contact sources, further comprises a second email address from a second contact source of the two or more contact sources that differs from the first contact source (Postoaca [0011])
As per Claim 3, Postoaca teaches:
wherein the first contact source is a contacts folder associated with a personal account of a user, and the second contact source is a directory service associated with an enterprise account of the user (Postoaca [FIG. 1])
As per Claim 4, Postoaca teaches:
wherein the first contact source is a contacts folder associated with a user and the second contact source is a social network service associated with the user (Postoaca [FIG. 1])
As per Claim 5, Postoaca teaches:
wherein the contact information comprises an email address obtained from a first contact source of the two or more contact sources, and wherein the contact information further comprises a phone number obtained from a second contact source of the two or more contact sources that differs from the first contact source (Postoaca [FIG. 3])
As per Claim 6, Postoaca teaches:
wherein the program instructions further direct the computing device to cause display of the multiple personas subsequent to an input for identifying a recipient of a communication (Postoaca [FIG. 2])
As per Claim 7, Postoaca teaches:
wherein the contact information comprises an aggregate of the two or more contacts (Postoaca [FIG. 2])

Claims 8-14 are the method claims corresponding to device claims 1-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 15-20 are the media claims corresponding to device claims 1-4 & 6-7 respectively, therefore are rejected for the same reasons noted previously.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            October 22, 2022